            Case 1:20-cv-01143-ER Document 46 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ENRIQUE ARANA, on behalf of himself, FLSA Collective
Plaintiffs, and the Class,

                                 Plaintiff,
                                                                                         ORDER
               v.
                                                                                      20 Civ. 1143 (ER)
POLARIS CLEANERS 99 INC., d/b/a POLARIS CLEANERS;
POLARIS CLEANERS 53 INC., d/b/a POLARIS CLEANERS;
V.I.P. CLEANERS INC., d/b/a V.I.P. CLEANERS AND
TAILOR; 106 LA MODE CLEANERS INC., d/b/a LA MODE
CLEANERS; LA MODE 1st CLEANERS INC., d/b/a LA
MODE CLEANERS; LA MODE CLEANERS OF NEW
YORK 37 INC., d/b/a LA MODE CLEANERS; LA MODE
CLEANERS 40 INC., d/b/a LA MODE CLEANERS; LA
MODE CLEANERS 58 INC., d/b/a LA MODE CLEANERS;
LA MODE CLEANERS 7 LLC., d/b/a LA MODE
CLEANERS; LA MODE CLEANERS 8 LLC, d/b/a LA MODE
CLEANERS; LA MODE ORGANIC CLEANERS INC., d/b/a
LA MODE CLEANERS; and RICHARD J. AN,

                                 Defendants.



RAMOS, D.J.

         On February 10, 2020, Enrique Arana brought this action against Polaris Cleaners 99

Inc. and others (“Defendants”) for violation of the Fair Labor Standards Act (“FLSA”) and the

New York Labor Law. Doc. 1. On January 4, 2021, Plaintiff voluntarily dismissed the action

against two Defendants, La Mode Cleaners 8 LLC and La Mode Organic Cleaners Inc., and

moved for a Clerk’s Certificate of Default as to the remaining Defendants. 1 Docs. 41, 43, 44.

That same day, the Clerk issued the Certificates of Default. Doc. 45. Plaintiff has not yet moved

for default judgment.

1
 The remaining defendants are La Mode Cleaners 40 Inc.; Polaris Cleaners 53 Inc.; La Mode Cleaners 58 Inc.; 106
La Mode Cleaners Inc.; V.I.P. Cleaners Inc.; La Mode Cleaners 7 LLC; Polaris Cleaners 99 Inc.; La Mode Cleaners
of New York 37 Inc.; La Mode 1st Cleaners Inc.; and Richard J. An.
          Case 1:20-cv-01143-ER Document 46 Filed 01/25/21 Page 2 of 2




       Plaintiff is therefore directed to submit a status report regarding the status of its default

judgment motion by February 8, 2021. Failure to comply with Court orders may result in

sanctions, including dismissal pursuant to Fed. R. Civ. P. 41(b).

       It is SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                                            _______________________
                                                              Edgardo Ramos, U.S.D.J.




                                                  2
